COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Clayton Homer Bruno v. The State of Texas

Appellate case number:   01-13-00380-CR
                         01-13-00381-CR

Trial court case number: 1330602
                         1330604

Trial court:             179th District Court of Harris County

       On October 18, 2013, Nicole DeBorde filed a motion to substitute as attorney of
record in the above-referenced appeals. Appellant is presently represented by Keisha L.
Smith. The motion states that appellant wishes to substitute, and certifies that a copy of
the motion was mailed to all parties and to appellant. No objection to the motion has
been filed.

       The motion is granted. Nicole DeBorde is substituted as appellant’s counsel of
record in place of Keisha L. Smith.

      On October 15, 2013, Keisha L. Smith filed a motion to withdraw as appellant’s
counsel. The motion is dismissed as moot.

       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                   Acting individually    Acting for the Court


Date: October 29, 2013